Citation Nr: 1737820	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a March 2017 hearing held in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Hepatitis C is etiologically related to active military service.

2.  The incurrence of hepatitis C was not the result of the Veteran's willful misconduct.


CONCLUSION OF LAW

The criteria for service connection of hepatitis C have been met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Service connection will generally be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

However, an exception to the general rule for service connection exists when the disability was caused by the claimant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  38 C.F.R. § 3.1(n) further defines willful misconduct as "an act involving conscious wrongdoing or known prohibited action."  This section also indicates that a service department finding that injury disease, or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Willful misconduct is found when the action involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Finally, willful misconduct will not be a bar to service connection unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1.

II.  Analysis

At the outset, the Board notes that there is no doubt that the Veteran has a current disability of hepatitis C, as documented by October 2010 VA laboratory results.  The Veteran's service treatment records also document treatment in November 1974 for a gunshot wound he sustained while on active duty, including surgery.  The Veteran and his mother have both reported that he received a blood transfusion as part of his treatment for this gunshot wound and the Board finds that these statements are both competent and credible.  As the record also contains a competent, credible, and persuasive opinion by the May 2011 VA examiner that the Veteran's current hepatitis was more likely than not caused by this transfusion, the Board agrees that the standard elements of service connection have been satisfied.  See Hickson, supra.  As such, the Board will turn to the central question in this case of whether or not the transfusion that reportedly resulted in the Veteran's contraction of hepatitis C was caused by his willful misconduct.  

As explained above, disqualifying willful misconduct is present when a Veteran's actions involved deliberate or intentional wrongdoing and when the alleged misconduct also proximately causes the claimed injury, disease, or death.  

The Veteran contends that his 1974 blood transfusion was necessary after he sustained a gunshot wound to the buttocks.  He indicated that this gunshot wound occurred after he was involved in an altercation over a game of pool.  He testified at the hearing that he had had a few alcoholic drinks and was attempting to leave the bar when a fellow service member broke his nose.  After being separated by the bartender, the Veteran testified that he exited the bar and attempted to unlock his motorcycle helmet and leave for the night.  After leaving the bar, the Veteran testified that, while he was bent over unlocking his motorcycle helmet, he was shot in the buttocks by the service member who had previously broke his nose inside the bar.  He stated that he then grabbed the firearm he had in his motorcycle and returned several shots.  Throughout the current appellate period, the Veteran has repeatedly contended that he acted in self-defense.

The Veteran's service personnel records include a December 1974 report of investigation from the U.S. Army regarding this incident between the Veteran and J.J. in a line of duty and misconduct status form.  In that report, the Veteran was found to have engaged in willful misconduct whether or not he fired the first shot.  It was found that even if the Veteran had not fired this shot, he could reasonably assume retaliation after the fight in the bar, had brought a pistol with him that evening, and had been drinking alcohol while in possession of a firearm.  This use of alcohol while in possession of a firearm was felt to constitute a disregard for personal safety.  As the injury was found to be attributable to a combination of a fight and drinking while in possession of a firearm, his gunshot wound was ultimately found not to be in line of duty due to own misconduct.  

Notwithstanding this report, the Board ultimately finds that the criteria set forth in 38 C.F.R. § 3.1(n) regarding disqualifying willful misconduct have not been met.  The Board first notes that the official who completed that December 1974 line of duty investigation found the Veteran to be credible in his statements.  The Board also observes that J.J., the service member who was involved in the altercation with the Veteran and whom the Veteran claims followed the Veteran out of the bar and first shot the Veteran in the buttocks was not interviewed in the course of that December 1974 investigation.  

Notably, this December 1974 investigation report also includes statements from both a fellow service member who observed the initial altercation and the bartender who broke up that initial fight inside the bar.  Although it does not appear that either of these individuals followed the Veteran out of the bar or witnessed the shootings, each corroborates the Veteran's testimony that he was the first to leave the bar and, after a delay, he was followed outside by J.J.  Each of these individuals also stated that only after the Veteran was followed outside of the bar did they hear any shots fired.  The Board finds that this credible and corroborated testimony that the Veteran was the first to leave and was subsequently followed out of the bar by J.J. to be highly probative.

The Board also finds the Veteran's credible testimony that he was bent over unlocking his motorcycle helmet when he was first shot in the buttocks to be probative.  Given the location of the Veteran's gunshot wound on his backside, it stands to reason that he was facing away from J.J. when he was first shot and that he was not the aggressor in the shootings that occurred outside of the bar.  

As such, the Board ultimately finds that the Veteran's actions do not amount to willful misconduct.  The record establishes that the Veteran decided to consume alcohol and engage in a pool game that ultimately led to a disagreement and fight in the bar on the night in question.  However, the record also reflects that this initial fight was broken up and that the Veteran subsequently exited the bar to leave for the night.  As the personnel records and investigative report suggest that there was a delay before J.J. followed the Veteran out of the bar, and given the location of the Veteran's gunshot wound, the Board finds that it was as least as likely as not that J.J., rather than the Veteran, had initiated the gunfight outside the bar.  The Board also disagrees with the December 1974 investigation report that it was reasonable to assume retaliation on the part of J.J. after the fight inside the bar or that it was necessarily reasonable to assume that the initial fight would ultimately lead to the Veteran being followed outside of the bar and shot.  

Moreover, even assuming that it was reasonable to expect such retaliation, the Board finds that the Veteran's initial decision to consume alcohol and play a game of pool while in possession of or having access to a pistol outside in his motorcycle does not satisfy the criteria of 38 C.F.R. § 3.1.  That is to say, these choices did not represent deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequence and they did not proximately cause J.J. from pursuing the Veteran after a delay outside of the bar and initiating a gunfight with the Veteran.

As the general criteria for service connection for hepatitis C have been met and the evidence weighs against a finding that the Veteran's in-service gunshot wound was a result of his own willful misconduct or use of drugs or alcohol, his claim for service connection must be granted.

ORDER

Service connection for hepatitis C is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


